Citation Nr: 1628658	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-10 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) for the period prior to April 1, 2012.

3.  Entitlement to a TDIU for the period from April 1, 2012, forward.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1986 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

Pursuant to an April 2010 Notice of Disagreement, the Veteran was provided a Statement of the Case in November 2010 regarding the issues of whether new and material evidence has been received to reopen service connection for joint pain and fatigue.  The Veteran did not perfect the appeals with a timely Substantive Appeal as to whether new and material evidence has been received to reopen service connection for joint pain and fatigue; therefore, these issues are not in appellate status, and are not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period from March 24, 2009, symptoms of the service-connected PTSD with major depressive disorder were not of such severity, frequency, or duration to result in total occupational and social impairment.

2.  Prior to April 1, 2012, the Veteran was working full time and earned a salary above the poverty threshold.
 
3.  Prior to April 1, 2012, the Veteran was not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected disability.


CONCLUSIONS OF LAW

1.  For the entire initial rating period on appeal from March 24, 2009, the criteria for an initial disability rating in excess of 70 percent for PTSD with major depressive disorder have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for a TDIU have not been met prior to April 1, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the appeal for a higher initial rating for PTSD with major depressive disorder, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for PTSD with major depressive disorder, no additional notice is required.  Under these circumstances, since the claim for service connection was granted, there are no further notice requirements under the law with regard to this issue.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has obtained the Veteran's service treatment records, VA treatment records, VA examinations, and the Veteran's statements.  In this regard, VA provided the Veteran with VA PTSD examinations in September 2010 and March 2013 to assist in determining the etiology and severity of the PTSD with major depressive disorder.  The VA examination reports were written after an interview with the Veteran and contain specific findings regarding the extent of the Veteran's PTSD with major depressive disorder at the time of the examination; as such, the VA examinations, taken together, are adequate for VA purposes.  The evidence of record does not show, and neither the Veteran nor the representative contend, that the service-connected PTSD has worsened since the last examination in March 2013.  Accordingly, the Board finds that there is no duty to provide an additional examination or medical opinion regarding the appeal for a higher initial rating for PTSD with major depressive disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal of a higher initial rating for PTSD with major depressive disorder.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of this appeal.

Concerning the appeal of a TDIU prior to April 1, 2012, the law and not the evidence are dispositive of the issue, so further VCAA duties do not arise.  In this case, the undisputed facts show that the Veteran was working full-time at substantially gainful employment prior to April 1, 2012 that well exceeded the poverty threshold, and there is no contention or suggestion of sheltered employment.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 28 F.3d 1384 (Fed. Cir. 2002); see also VAOPGCPREC 5-2004 (interpreting that VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for a higher evaluation of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

The Board has reviewed all the evidence in the Veteran's electronic file (to include on Virtual VA and VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.


Initial Disability Rating for PTSD

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The General Rating Formula provides that all psychiatric disorders are to be rated together as one disability, and provides only one General Rating Formula for rating service-connected psychiatric disorders.  Pertinent in this case, the General Rating Formula provides that a 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 
15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  Id.

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id. 

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 
38 C.F.R. § 4.126(a) (2015).

As the Veteran has been assigned a 70 percent disability rating for PTSD with major depressive disorder for the entire initial rating period, the Board need only consider whether the evidence shows the symptoms caused total occupational and social impairment for a 100 percent rating at any time during the initial rating period.  Having considered all the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period on appeal, symptoms of the service-connected PTSD with major depressive disorder were not of such severity, frequency, or duration to result in total occupational and social impairment.

A VA mental status examination, dated April 2009, revealed that the Veteran was casually dressed with good hygiene.  He wore a baseball hat with a groomed beard and mustache.  The Veteran's behavior was cooperative, not agitated, and socially appropriate.  He had a dysthymic mood, his form of thought was logical, linear, goal directed, and future oriented, and he had no active suicidal or homicidal ideation.  The Veteran was fully oriented, demonstrated baseline and adequate concentration, and had fair memory, insight, and judgment.  He was assigned a GAF of 49, suggesting serious symptoms or serious impairment in social and occupational functioning.

A July 2009 VA mental status examination revealed virtually identical results from the April 2009 VA mental status examination and the Veteran was assigned a GAF of 48, again suggesting serious symptoms or serious impairment in social and occupational functioning.

In a November 2009 VA treatment record, the Veteran underwent a PTSD assessment.  At that time, the Veteran reported that he is separated from his wife and has one son and one daughter.  He stated that he is very close to his children, but they currently live with his wife.  The Veteran reported that he remains close to his brother, but currently has few close friends with whom he socializes.  He also stated that he is generally satisfied with his job, but experiences some difficulty at work due to his anxiety, insomnia, and depressive symptoms.  With regard to suicidal ideation, the Veteran reported some significant suicidal ideation in the past since his deployment.  He reported no suicide attempts and stated that he had no plan or intention to harm himself.  The Veteran insisted that he would never do anything to harm himself because of the effect it would have on his family, specifically, his children.

Upon mental status examination in November 2009, the Veteran was dressed casually and was appropriately groomed.  His speech was normal in pace and tone, and very soft in volume.  The Veteran answered questions directly and elaborated appropriately when asked for necessary details.  He was cooperative and respectful throughout the interview, but had poor eye contact with the interviewer.  His affect was somewhat flat and his mood appeared depressed.  The Veteran's thought content and process were logical and linear.  He displayed vocabulary that was appropriate for his education level, and denied any auditory or visual hallucinations.  The Veteran admitted to some past and current suicidal ideation, but denied any history of suicide attempts.  He also denied any plan or intention to harm himself.  His judgment appeared to be intact and he seemed to demonstrate limited insight into his own behavior.  At that time, the Veteran was assigned a GAF score of 41, suggesting serious symptoms or serious impairment in social and occupational functioning.

In September 2010, the Veteran underwent a VA PTSD examination.  There, he complained of difficulty being around crowds, irritability, sleep disturbance, nightmares, difficulty with concentration, and memory loss.  Upon psychiatric examination, the Veteran's appearance was neat and clean.  His eye contact was direct, manner was cooperative, and level of activity was normal.  The Veteran's speech was normal in rate and tone, and flow of thought was circumstantial as the VA examiner indicated that it was very hard to keep him focused on topic at hand.  The Veteran's affect and overall mood was depressed and anxious.  He did not exhibit psychosis and denied auditory/visual hallucinations; however, he did endorse feelings of paranoia about others' motives.  The Veteran was oriented to person, place, time, and situation.  He demonstrated abstract thinking in the similarities exercise and concrete thinking in the proverb exercise.  Concentration was poor as evidenced by repeating only two digits backwards correctly.  He repeated three out of three words in immediate recall and two words after approximately three minutes.  The VA examiner noted that there seemed to be mild impairment of thought process and mild impairment in communication.  The VA examiner also indicated that basic activities of daily living were regularly completed, including bathing/showering, eating, dressing, and toileting.

Ultimately, the September 2010 VA examiner concluded that there is reduced reliability and productivity due to the Veteran's PTSD signs and symptoms, such as circumstantial, circumlocutory, or stereotyped speech (he was observed to have circumstantial speech during the interview and had to be directed to answer questions more concisely), impairment of short and long term memory (retention of highly learned material and forgetting to complete tasks; he said that he forgets to pay bills and has difficulty concentrating), disturbances of motivation and mood (suspiciousness of others), depression, passive suicidal ideation without plans or intent, missing work due to mood disturbances, only sleeping 2-3 hours per night (has nightmares regularly), difficulty establishing and maintaining relationships (he has good relationships with his daughter and his family, but has no close friends; he has been divorced twice and attributes problems to PTSD related difficulties).  The Veteran was assigned a GAF score of 50, suggesting serious symptoms or serious impairment in social and occupational functioning.

In July 2011, the Veteran was referred for a psychological evaluation after symptoms were noted of new cognitive decline, latent speech, difficult word-finding, and greatly slowed psychomotor activity.  Upon neuropsychological testing, the Veteran had significant cognitive impairment in his attentional, psychomotor, mental speed, visual motor coordination, semantic fluency, and visual memory.  Psychological testing revealed significant levels of anxiety, depression, somatization, and possible evidence for limited paranoid delusions with persecutory content (although the VA physician indicated that the Veteran emphatically denied all psychotic symptomology in clinical interviews and his roommate denied such observations as well).  The VA physician noted that the Veteran is increasingly struggling at work and socially, which is likely related to his psychiatric and cognitive impairments.  Further, the VA physician indicated that it is possible that the Veteran's PTSD symptomatology and his chronic pain may be impacting or contributing to his cognitive functioning (and impairment), but it is unclear.  Additionally, the VA physician noted that the Veteran receives opioid medications, and that if he is not taking these correctly, as prescribed, opioid medication can certainly have negative impacts on cognitive functions.  At that time, the Veteran was diagnosed with PTSD, cognitive disorder, and dysthymic disorder (rule out major depressive disorder).  The Veteran was assigned a GAF of 35, suggesting some impairment in reality testing or communication, or major impairment in several areas, such as work, family relations, judgment, thinking, or mood.

In June 2012, the Veteran's medical provider, who also prescribed the high dose of pain medication, raised concerns regarding the Veteran's cognitive function status.  At the time of the June 2012 treatment, the VA medical provider indicated that the Veteran's presentation in the clinic suggested cognitive impairment.  The Veteran reported that he had been to the dentist on a number of occasions and was given Lortab for pain.  The VA medical provider advised the Veteran that this is a violation of his pain contract and, with his high medicine usage, he should not require extra pain medication for these (dental) procedures.

The Veteran was afforded another VA examination in March 2013.  Upon psychiatric examination, the findings included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances in mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  The VA examiner concluded that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran was assigned a GAF score of 55 for just the PTSD symptomatology, suggesting moderate symptoms or moderate difficulty in social and occupational functioning.  Significantly, in the opinion regarding individual unemployability (further discussed in the Remand section below), the VA examiner stated that "[the Veteran] is prescribed a relatively large dose of opioids for his chronic pain conditions, specifically 15 [milligrams] of oxycodone 8 times per day and that can affect the ability to process information and can certainly effect concentration/memory and is not related at all to PTSD."  

In a June 2013 VA mental health interview, the Veteran was casually dressed with good hygiene.  Upon psychiatric examination, the Veteran had no overt psychotic symptoms or evidence of thought disorder.  He had no delusions or hallucinations.  His thought was logical, linear, and goal directed.  At that time, the Veteran demonstrated adequate concentration.  The VA mental health provider indicated that the Veteran appeared to have some impaired cognition, which was slowed with poor calculation; however, memory and abstract reasoning appeared good.  The VA mental health provider counseled the Veteran that his long term opioid use may be contributing to slowed cognition.  The Veteran was assigned a GAF score of 47, suggesting serious symptoms or serious impairment in social and occupational functioning.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 70 percent (a total 100 percent rating) for the service-connected PTSD for any period.  For the entire initial rating period on appeal, the Veteran's PTSD was not productive of total occupational and social impairment.  As the Board has previously acknowledged, the Veteran's PTSD symptoms have resulted in significant social and occupational impairment, hence, the 70 percent disability rating that recognizes serious symptoms and serious occupational and social impairment that affects various aspects of the Veteran's life; however, the evidence of record does not reflect that, at any time, the symptoms were so severe as to cause total occupational and social impairment to warrant a 100 percent total disability rating.  

The Board notes that the Veteran either does not have the significant, to the point of debilitating, symptoms contemplated by a total 100 percent rating, or the symptoms that are present are not of similar severity, frequency, and/or duration as to those symptoms contemplated by a total 100 percent disability rating.  The aforementioned VA treatment records and VA examinations have not reflected that the Veteran's PTSD has resulted in persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Although there are indications of past suicidal ideation without intent, the evidence reflects that the Veteran is not in a persistent danger of hurting himself or others.  

In addition, while the Veteran has had some thought and concentration difficulties, and memory loss, the evidence reflects that such identified, significant, cognitive impairments have been attributed to the Veteran's long-term use of opioids, which have been prescribed for the treatment of non-service-connected disabilities.  In this regard, the Board is precluded from differentiating between the symptomatology attributable to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, the medical evidence does differentiate between the psychological symptoms due to the service-connected PTSD with major depressive disorder as opposed to the neuropsychological cognitive symptoms resulting from the medicine (opioids) taken for pain caused by a non-service-connected disability; therefore, the evaluation of the service-connected PTSD with major depressive disorder is based only on those symptoms that are due to PTSD with major depressive disorder.  Indeed, even assuming, arguendo, that the Veteran has gross impairment in thought processes (one factor under a 100 percent rating for PTSD), this does not more nearly approximate total occupational and social impairment.

The Board has considered all of the other symptoms discussed above, including their severity, frequency, and duration.  In evaluating these symptoms, the Board finds that the severity, frequency, and duration of the PTSD with major depressive disorder are more appropriately consistent with the symptoms contemplated by a 70 percent disability rating.  Additional evidence also supports the Board's finding that social impairment was not total.  The Veteran has had multiple divorces; however, the Veteran has a close relationship with his daughter and brother.  Such evidence reflects that the Veteran's social impairment is not total.  Here, because the Veteran does not have total social impairment, the criteria for a higher rating are not met.  A 100 percent rating for PTSD with major depressive disorder requires both occupational and social impairment.  38 C.F.R. § 4.130.  

In addition, the lowest GAF score recorded was a 35.  See July 2011 VA treatment record.  However, significantly, at that time, the GAF score of 35 included the Veteran's significant cognitive impairment (diagnosed as cognitive disorder), which has already been attributed to the Veteran's long-term opioid usage resulting from pain caused by a non-service-connected disability.  Other than the July 2011 GAF score of 35, the Veteran's GAF scores have been consistently at 41 or higher.  While this is a general assessment of overall severity of symptoms or overall degree of impairment by one of many examiners, when interpreted in the context of all the evidence in this case showing the actual symptoms and actual degree of occupational and social impairment, it does not demonstrate the severe symptoms or total occupational and social impairment required for a 100 percent total disability rating.  See 38 C.F.R. § 4.2 (2015) ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.").  Considering the above, including the severity, frequency, and duration of the identified mental health symptoms due to the service-connected PTSD with major depressive disorder, the Board finds that that the PTSD-related symptoms do not more nearly approximate the symptoms contemplated for a 100 percent total disability rating, and, more importantly, the symptoms do not produce the total occupational and social impairment required for a 100 percent total disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  For these reasons, the Board finds that the preponderance of the evidence is against the appeal for a higher initial rating for PTSD in excess of 70 percent for any period.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.3, 4.7, § 4.130, Diagnostic Code 9411.   

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and impairment caused by the Veteran's service-connected PTSD with major depressive disorder are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested symptoms such as anxiety, suspiciousness, depressed mood, circumstantial, circumlocutory, or stereotyped speech, disturbances of motivation and mood, depression, passive suicidal ideation without plans or intent, sleep impairment, and difficulty establishing and maintaining relationships.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected PTSD with major depressive disorder are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with PTSD with major depressive disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

A TDIU prior to April 1, 2012

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2015).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran contends that he cannot retain (maintain) substantially gainful employment due to the service-connected PTSD with major depressive disorder.  Initially, the Board will address the relevant period on appeal.  A review of the procedural history reflects that the claim for a TDIU first originated from a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), submitted on December 15, 2011.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Rice, 22 Vet. App. at 454.  Accordingly, as TDIU is part of the Veteran's appeal of the initial rating for PTSD with major depressive disorder, the relevant period on appeal for a TDIU extends to the date VA received the claim of service connection for PTSD, i.e., March 24, 2009.  In this case, the Veteran is service connected for PTSD, evaluated at 70 percent disabling, effective March 24, 2009 (pursuant to the discussion detailed above).  Thus, the Veteran has at least one disability rated at 60 percent disabling for the entire appeal period.  38 C.F.R. § 4.16(a).  

After reviewing all the evidence of record, the Board finds that the evidence is against a finding that the Veteran's service-connected disability prevented him from obtaining or maintaining substantially gainful employment prior to April 1, 2012.  The undisputed evidence demonstrates that, prior to April 1, 2012, the Veteran was substantially gainfully employed, and was earning income well above the poverty threshold.  There is no evidence, or even contention, suggestive of marginal employment, odd-job employment, or employment at half the usual remuneration.  

In the December 2011 claim for a TDIU, the Veteran indicated that he worked as an aircraft mechanic since July 1997.  Although the Veteran initially wrote that he last worked on December 15, 2011 (the date that the TDIU claim was submitted and received by VA), the Veteran crossed out this date, effectively leaving the date he was last employed blank.  In the December 2011 TDIU application, the Veteran also noted that he worked 40 hours per week and received gross earnings of $6,000 per month.  In the Remarks section of the December 2011 TDIU application, the Veteran further explained, "My supervisor protects me and supports me with my job.  I sometimes miss 2-3 days per week because of my PTSD.  This is jeopardizing my future employment."  By the Veteran's statements, at the time of the December 2011 claim for a TDIU, he was still employed full time as an aircraft mechanic, but he was concerned with the effects of the PTSD on employment.

In an August 2013 Social Security Administration (SSA) Disability Determination and Transmittal, the Veteran indicated that he was last able to work as of April 1, 2012.  In the Disability Determination, the SSA determined that the Veteran was "disabled" as of April 1, 2012.  

The Board acknowledges the Veteran's contention that his employment was in jeopardy because of significant time being taken off of work due to medical problems.  However, the Veteran has not advanced that he lost the full-time employment prior to April 1, 2012, or even lost income due to the "leave" taken for medical reasons.  The Veteran does not contend or present evidence that his employment prior to April 1, 2012 was less than full-time, or was marginal employment, odd-job employment, or employment at half the usual remuneration.  In short, the Veteran does not contend, and the evidence does not otherwise show, any periods of unemployment during the period from March 24, 2009 to April 1, 2012.  

While the disability rating of 70 percent is indicative of a severe overall disability picture, because the evidence demonstrates that the Veteran had been employed in a full time position prior to April 1, 2012, and that position constitutes substantially gainful employment, the Board finds that the Veteran is not rendered unable to secure (obtain) or follow (maintain) substantially gainful employment due to the service-connected disability.  For these reasons, the Board finds that the undisputed evidence demonstrates that the criteria for a TDIU have not been met or more nearly approximated prior to April 1, 2012.  In cases such as this, where the law is dispositive and the case turns on the undisputed fact that, prior to April 1, 2012, the Veteran was engaged in substantially gainful employment that does not involve marginal employment, odd-job employment, or employment at half the usual remuneration, the appeal should be denied.  See Sabonis, 6 Vet. App. at 430.  


ORDER

For the entire initial rating period on appeal from March 24, 2009, an initial disability rating in excess of 70 percent for PTSD with major depressive disorder is denied.

For the appeal period prior to April 1, 2012, a TDIU is denied.


REMAND

A TDIU from April 1, 2012, Forward

As discussed above, the Veteran is unemployed as of April 1, 2012.  In considering the Veteran's appeal for a TDIU from April 1, 2012, the Board acknowledges that the Veteran has undergone VA examinations regarding the severity of the service-connected PTSD.  Particularly, the Veteran underwent a VA examination in March 2013.  There, the VA examiner opined that the Veteran's PTSD does not render him individually unemployable; however, the VA examiner indicated that the Veteran appears to be unemployable due to a combination of all of his medical problems (many of which affect his sleep and leave him in pain during the daytime and can interfere with work functioning).  With further explanation, the VA examiner noted that the PTSD, alone, is not severe enough to prohibit the Veteran from any type of gainful employment because the PTSD symptoms are in the moderate category.

The March 2013 VA examiner's opinion regarding unemployability is inadequate as it is based on the finding that the Veteran's PTSD symptoms are moderate, which is inconsistent with the other evidence of record.  As discussed in detail above, the PTSD symptomatology, while less than the severity, frequency, and duration necessary for a 100 percent disability rating, is severe, as indicated by the 70 percent disability rating.  Other than the March 2013 VA examination report, which reflected a GAF score of 55, the GAF scores were mostly in the 41-50 range, suggesting serious symptoms and serious impairment in social or occupational functioning.

In the August 2013 SSA Disability Determination, the SSA concluded that the Veteran's medically determinable impairments, including anxiety disorder, affective disorder, disorder of the gastrointestinal system, diabetes mellitus, and migraines, limit the ability to work.  The anxiety disorder was identified as the primary medically determinable impairment.  Significantly, however, the SSA also based this conclusion, at least in part, on the July 2011 VA treatment record that included a GAF score of 35 and the finding that the Veteran had significant cognitive impairment in attentional, psychomotor, and mental speed, visual motor coordination, semantic fluency, and visual memory.  As discussed in detail above, the Board found that these significant impairments in cognitive functioning have been differentiated from the symptoms caused by the service-connected PTSD.  In this regard, SSA determinations regarding unemployability and disability are not binding on VA, although they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992); see also Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).

As noted above, the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad, 5 Vet. App. at 529.  Based on the above, the record is unclear as to whether the Veteran's service-connected PTSD with major depressive disorder, alone (i.e., excluding the significant cognitive impairment resulting from long-term opioid usage for the treatment of pain caused by a non-service-connected disability and excluding any non-psychiatric medical problems), render the Veteran unemployable.  For the above reasons, the Board finds that a remand for an opinion is necessary to assist in determining whether the Veteran is unable to secure or maintain substantially gainful employment due to the service-connected PTSD with major depressive disorder alone.

Accordingly, the issue of a TDIU is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the Veteran's claims file to an occupational or similar specialist to assist in determining the current functional effect of the service-connected disability on the Veteran's ability to obtain or maintain substantially gainful employment.  The entire electronic record, to include on VBMS and Virtual VA, should be made available to the vocational specialist.  Another in-person examination of the Veteran is not required unless such an examination is deemed necessary by the reviewing examiner.

The VA examiner should offer the following opinion:

Is it as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the functional effect of the service-connected disability?  The Veteran is only service connected for PTSD with major depressive disorder.  


In rendering the requested opinion, the VA examiner must disregard the effects of any disabilities that are not service-connected, including the significant cognitive impairment, diagnosed as cognitive disorder (non-service-connected), resulting from long-term opioid usage for the treatment of pain caused by a non-service-connected disability, and non-psychiatric medical problems, such as a disorder of the gastrointestinal system, diabetes mellitus, and migraines.

The VA examiner should comment on the functional effect of the Veteran's service-connected disability on the ability to work (disregarding the effects of any disabilities that are not service connected), indicating what functions or types of employment would be inconsistent with or would be precluded, and what types of employment, if any, would remain feasible despite the service-connected disability.

The VA examiner should set forth a rationale underlying any conclusions drawn or opinions expressed.

2. After completing all indicated development, readjudicate the appeal of entitlement to a TDIU from April 1, 2012, forward.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


